Citation Nr: 1129104	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to October 1996.

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision rendered by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law Judge in June 2007.  A transcript of the hearing is of record.

This issue was remanded by the Board in July 2008 and June 2009 for further development.  


FINDINGS OF FACT

1.  The appellant had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The appellant's shoulder complaints are shown to be attributable to mild rotator cuff cumulative trauma/overuse syndrome.  The diagnoses are medically unsupported and are not justified by clinical evidence.


CONCLUSION OF LAW

A bilateral shoulder disability is due to an undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in July 2009.  The letter informed the appellant of the evidence and information needed to substantiate his claim and of his and VA's respective duties in obtaining evidence.  It also provided the appellant with notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  

Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in June 2007.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, an appropriate examination has been conducted.  We note that the VA examination was adequate.  The examiner reviewed the history and established clinical findings.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 

LEGAL CRITERIA 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).

The appellant in this case is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi- symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317. VAOPGCPREC 8- 98 (Aug. 3, 1998).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

ANALYSIS

The appellant has appealed the denial of service connection for a bilateral shoulder disability claimed as to due to an undiagnosed illness.  As will be shown below, the Board finds that the evidence supports the claim.  

Service treatment records reveal normal upper extremities at the separation examination in October 1996.  At that time, the appellant denied painful or trick shoulder.  

Post service treatment records show complaints of shoulder pain.  A February 2003 examination of the shoulders revealed no point tenderness.  Although there was some discomfort upon extending the arms straight above the head, there was full range of motion.  Another examination that month revealed no evidence of old or recent fracture of the shoulders.  There was no joint narrowing, no soft tissue calcification present, and normal bone density.  The left shoulder was negative.  Small benign appearing density in the humeral head likely a bone island, otherwise negative was noted.  

An examination in July 2003 revealed the shoulder was within normal limits.  Shoulder pain was reported in January 2006.  An impression of shoulder arthralgias was given in March 2006.  

In the August 2008 VA compensation and pension examination, the appellant reported shoulder pain, right greater than left.  There was no objective evidence of pain with active motion on either side.  The appellant had left flexion to 180 degrees, left abduction to 180 degrees, left internal rotation to 90 degrees and left external rotation to 90 degrees.  He had right flexion to 180 degrees, right abduction to 180 degrees, right internal rotation to 90 degrees and right external rotation to 90 degrees.  The appellant was diagnosed with mild rotator cuff cumulative trauma/overuse syndrome.  The examiner noted that the appellant felt pain in the shoulders at the end of the day but the pain did not prevent him from doing necessary chores, gardening, yard work, or prevent any other activities.  

In light of the above, the Board finds that service connection for a bilateral shoulder disability due to an undiagnosed illness is warranted.  The diagnosis presented to the Board is little more than a shotgun approach to a diagnosis.  In the August 2008 VA compensation and pension examination, the appellant was diagnosed with mild rotator cuff cumulative trauma/overuse syndrome.  However, the diagnosis is remarkably lacking in clinical findings that would support a diagnosis.  The basis for identifying anything with the rotator cuff is not known and certainly not supported by the examination.  The use of the term "overuse" is nothing more than a catchall coupled with a failure to identify the nature of the overuse.  Here, the minimal standards for identifying a known clinical diagnosis are not met.

Here, the fact remains that the appellant's shoulder complaints have not been attributed to a known clinical diagnosis that would be supported by logical evidence, thus it is an unknown illness.  As such, service connection for a bilateral shoulder disability due to an undiagnosed illness must be granted.


ORDER

Service connection for a bilateral shoulder disability due to an undiagnosed illness is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


